DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on October 09, 2020.  Claims 1-17 are pending and examined below.
Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The current abstract is objected because it uses the language that can be inferred such as “The present disclosure”.   Applicant is advised to 
The abstract of the disclosure is objected to because it contains one instances of the legal term “comprised”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to because the phrase in ((b), Line 5) “overlying the dorsal surface of each digit” which indicates that a human organism, “each digit” is being used.  Applicant is advised to change the phrase to “configured to overlying the dorsal surface of each digit”,  thereby indicating that the strap is for intended use.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 (and claims 2-17 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the phrase "but in some embodiments preferably, an elongate flexible polymer" is unclear.  The term “preferably” renders the claim indefinite 
Claim 1 is rejected because the phrase "but in some embodiments preferably, at least one flexible lattice cushion configured" is unclear.  The term “preferably” renders the claim indefinite because it is unclear as to whether it is a requirement or optional for the flexible lattice cushion to satisfy accomplishing the claim language. Moreover, it is unclear which embodiments would be encompassed by the “preferably” in the claim language. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-14 rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”).
As to Claim 1, Ibon discloses a protective glove for a human hand, comprising: (a) a glove body comprised of flexible sheet material (See Figure 3, and Col. 19, Lines 1-18, "right handed glove 100 for a right hand batter is made of breathable synthetic or leather material such as leather.  Ibon teaches the leather or synthetic leather covering the entire hand) and configured to overlie the thumb (124), the second (126), third (128), fourth (130), and fifth digits (132), the back of the palm (122), and the knife edge of the hand of a wearer (See Figures 3-4, and Col 16, Lines 41- 62, teaching a leather or synthetic flexible sheet material that covers the thumb (124), the back of the palm (122), and the knife edge (100) of the hand wearer); and (d) optionally, but in some embodiments preferably, an elongate flexible polymer lattice cushion configured to overlie the knife edge of the hand (See Figures 3-4 and 6 of Ibon); 

    PNG
    media_image1.png
    856
    575
    media_image1.png
    Greyscale


However, Ibon is silent wherein (b) for each of the second, third, fourth, and fifth digits, at least one elongate flexible lattice cushion connected to said glove body and overlying the dorsal surface of each digit; (c) at least one planar flexible lattice cushion configured to overlie the dorsal aspect of the palm; and (e) optionally, but in some embodiments preferably, at least one flexible lattice cushion configured to overlie the dorsal surface of the thumb.
Campbell teaches lattice protective sports accessories for gloves and discloses (b) for each of the second, third, fourth, and fifth digits, at least one elongate flexible lattice cushion connected to said glove body and overlying the dorsal surface of each digit (See Figure 11 and Paragraphs 0002, 0044 0062);

    PNG
    media_image2.png
    1015
    862
    media_image2.png
    Greyscale

(c) at least one planar flexible lattice cushion configured to overlie the dorsal aspect of the palm (See Annotated Figure 11, and Paragraph 62 of Campbell); and  (e) optionally, but in some embodiments preferably, at least one flexible lattice cushion configured to overlie the dorsal surface of the thumb.   (See Annotated Figure 11, and Paragraph 62 of Campbell).
Ibon is analogous art to the claimed invention in that it provides a protective sports glove with multiple layers including natural fabric layers and protective layers with padded flexible lattice cushion that cover the hand; and, Campbell is analogous art to 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Ibon, with (b) for each of the second, third, fourth, and fifth digits, at least one elongate flexible lattice cushion connected to said glove body and overlying the dorsal surface of each digit, (c) at least one planar flexible lattice cushion configured to overlie the dorsal aspect of the palm; and (e) optionally, but in some embodiments preferably, at least one flexible lattice cushion configured to overlie the dorsal surface of the thumb, as taught by Campbell, to provide a protective apparatus that is comfortable to wear while still providing freedom of movement and proper protection (Paragraph 0006, Campbell) for the user. This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 11, Ibon/Campbell discloses the protective glove of Claim 1, wherein said glove body comprises pores and/or openings formed therein, said pores and/or openings being positioned to facilitate ventilation of the glove through at least some of said lattice cushions.  (See Figure 6A and Paragraph 0040-0041 and 0061 of Campbell, Campbell teaches grooves and apertures 170 which enable airflow through the glove which are similar to his disclosed apertures 170 which enable airflow through a shin guard (see Paragraph 0040 - 0041).
As to Claim 12, Ibon/Campbell discloses the protective glove of Claim 1, wherein said flexible sheet material is comprised of a natural or synthetic fabric, a natural or synthetic leather, or a combination thereof.  (See Figure 3, and Col. 19, Lines 1-18 of Ibon, "right handed glove 100 for a right hand batter is made of breathable synthetic or leather material such as leather”).
As to Claim 13, Ibon/Campbell discloses the protective glove of Claim 1, containing at least one of (d) or (e).  (See Annotated Figure 11, and Paragraph 62 of Campbell, teaching wherein the flexible lattice cushion overlies the ((e) - dorsal surface of the thumb and not the knifes edge).
As to Claim 14, Ibon/Campbell discloses the protective glove of Claim 1, containing only one of (d) or (e).  (See Annotated Figure 11, and Paragraph 62 of Campbell, teaching wherein the flexible lattice cushion overlies the ((e)- dorsal surface of the thumb and not the knifes edge).
Claims 2-7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”) as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2020/0154803 A1 to Goulet et al. (herein after "Goulet”).
As to Claim 2, Ibon/Campbell discloses the protective glove of Claim 1, wherein each of said at least one elongate flexible lattice cushions for each of the second, third, fourth, and fifth digits, is a composite lattice (See Figures 11 - 12 and Paragraphs 0042 and 0061 - 0062 of Campbell, Campbell teaches composite 
However, Ibon/Campbell does not explicitly disclose the protective glove of claim 1, comprising: (i) an inner-facing, wearer conformable, comfort lattice, and (ii) an outer-facing, shock absorbing, protective lattice.  
Goulet teaches protective garments and suggest that it can be used to protect the hand comprising: (i) an inner-facing, wearer conformable, comfort lattice (See Fig. 4B, and Paragraphs 0056-0059 of Goulet, integral comfort layer (inner) ~ 102, Goulet teaches a proximal (inner-facing) energy absorption protective lattice), and (ii) an outer-facing, shock absorbing, protective lattice.  (See Fig. 4B, interface surface (109) and third internal layer (108) and Paragraphs 0059 – 0062 of Goulet, Goulet teaches interface surface (109) and third internal layer (108) having similar comfort lattice structures as integral comfort layer (inner) ~ 102, while providing a distal (outer-facing) energy absorption protective lattice directed towards the outer extremities).
Goulet is analogous art to the claimed invention in that it provides a composite lattice structure that is additively manufactured for protective garments.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell, wherein it comprises: (i) an inner-facing, wearer conformable, comfort lattice, and (ii) an outer-facing, shock absorbing, protective lattice, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” 
As to Claim 3, Ibon/Campbell/Goulet discloses the protective glove of Claim 2, wherein said comfort lattice includes a concave inner surface configured so that said cushion at least partially surrounds the corresponding digit of a wearer.   (Modifying the comfort lattice as taught by Campbell (See Figure 11, and Paragraph 61-62 of Campbell) with the concave integral comfort layer (inner) ~ 102 of Goulet, see Fig. 4B and Paragraphs 0056-0059 of Goulet, Goulet teaches a concave structure that in conjunction with the modified glove of Ibon/Campbell would be able to surround the digit of a wearer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell, wherein it includes a concave inner surface configured so that said cushion at least partially surrounds the corresponding digit of a wearer, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 4, Ibon/Campbell/Goulet discloses the protective glove of Claim 3, wherein said comfort lattice surrounds a major portion of the corresponding digit of a wearer, and resiliently engages the finger of a wearer.  (The modified glove of Ibon/Campbell/Goulet teaches a comfort lattice that substantially surrounds and 
As to Claim 5, Ibon/Campbell/Goulet discloses the protective glove of Claim 2, wherein: said comfort lattice is comprised of an interconnected strut lattice; and said protective lattice is comprised of either an interconnected strut lattice or a surface lattice.  (See Paragraph 41 of Goulet, teaching wherein: said comfort lattice is comprised of an interconnected strut lattice; and said protective lattice is comprised of either an interconnected strut lattice or a surface lattice).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell, wherein it comprises an interconnected strut lattice, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 6, Ibon/Campbell/Goulet discloses the protective glove of Claim 1.
However, Ibon/Campbell does not explicitly disclose the protective glove of claim 1, wherein each of said lattice cushions is comprised of a flexible or elastic polymer.  
Goulet teaches wherein each of said lattice cushions is comprised of a flexible or elastic polymer.  (See Paragraph 40 of Goulet, teaching wherein each of said lattice cushions is comprised of a flexible or elastic polymer).
wherein each of said lattice cushions is comprised of a flexible or elastic polymer, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 7, Ibon/Campbell discloses the protective glove of Claim 1.
However, Ibon/Campbell does not explicitly disclose the protective glove of claim 1, wherein each and all of said lattice cushions are produced by additive manufacturing.  
Goulet teaches wherein each and all of said lattice cushions are produced by additive manufacturing.   (See Paragraph 40 of Goulet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell, wherein each and all of said lattice cushions are produced by additive manufacturing, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).  This would simply be 
As to Claim 9, Ibon/Campbell discloses the protective glove of Claim 1.
However, Ibon/Campbell does not explicitly disclose the protective glove of claim 1, wherein a plurality, or a majority, of said lattice cushions are joined to one another by flexible connector elements or tendons.  
Goulet teaches wherein a plurality, or a majority, of said lattice cushions are joined to one another by flexible connector elements or tendons.  (See Figures 1B, 2B, 2D, 4B and 6A - 6B, and Paragraph 0056 – 0060 and 0064 – 0066 of Goulet, Goulet teaches flexible connector elements (struts) of the lattice cushion which is similar to the Applicant's disclosure in [Figure 6A] and [pg. 7]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gloves of Ibon/Campbell, wherein a plurality, or a majority, of said lattice cushions are joined to one another by flexible connector elements or tendons, as taught by Goulet, to provide “protective equipment with customized layers of materials having varying properties designed for specific portions of a user’s body based on anatomical traits to maximize safety for the user while simultaneously optimizing weight and breathability” (Paragraph 0005, of Goulet).   This would simply be the combining of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”), in view of United States Patent Application Publication No. 2020/0154803 A1 to Goulet et al. (herein after "Goulet”) as applied to claim 5 above, and further in view of United States Patent Application Publication No. 2018/0099206 A1 to STAUB (herein after "Staub”).
As to Claim 8, Ibon/Campbell/Goulet discloses the protective glove of Claim 5 and lattice cushions.
However, Ibon/Campbell does not explicitly disclose wherein each of said lattice cushions includes a distinct printed indicia indicating glove position for said cushion, and optionally indicating either a specific glove size or a specific individual wearer for the glove.  
Staub teaches protective apparel wherein each of said lattice cushions includes a distinct printed indicia indicating glove position for said cushion, and optionally indicating either a specific glove size or a specific individual wearer for the glove.  (See Figures 7 and 8, and Paragraph 0073 of Staub, teaching wherein a printed indicia for indicating glove position or any other could be applied to the glove and its cushions to indicate size or any other feature).
Staub is analogous art to the claimed invention in that it provides printed indicia for the interior or exterior of protective gloves.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lattice cushions of Ibon/Campbell, wherein each of said lattice cushions includes a distinct printed indicia indicating glove position for said cushion, and optionally indicating either a specific glove size or a specific individual wearer for the glove, as taught by Staub, to provide the user a visual effect which would have allowed for customization or ease of identification of the glove for the user.  This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”) as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 20170079830 A1 to CHHATRALA (herein after "Chhatrala”).
As to Claim 10, Ibon/Campbell discloses the protective glove of Claim 1, and lattice cushions.
However, Ibon/Campbell does not explicitly disclose the protective glove of claim 1, wherein all of said lattice cushions are produced from the same light-polymerizable resin.  
Chhatrala teaches flexible cast and gloves wherein all of said lattice cushions are produced from the same light-polymerizable resin.  (See Figure 5, and Paragraphs 0070, 0075 and 0086 of Chhatrala, teaching light-polymerizable resin).

    PNG
    media_image3.png
    696
    916
    media_image3.png
    Greyscale

Chhatrala is analogous art to the claimed invention in that it provides a flexible glove with a light curable epoxy resin.        
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lattice cushions of Ibon/Campbell, wherein all of said lattice cushions are produced from the same light-polymerizable resin, as taught by Chhatrala, to provide additional strength to the glove during use which would have allowed for durability and robustness for the glove wearer. This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 8,132,269 B1 to IBON et al. (herein after "Ibon”), in view of United States Patent Application Publication No. 2017/0100660 A1 to Campbell et al. (herein after "Campbell”) as applied to claim 1 above, and further in view of Great Britain Patent Application Publication No. 2,368,775 A to TURNER et al. (herein after "Turner”).
As to Claim 15, Ibon/Campbell discloses a pair of protective gloves of Claim 1.
However, Ibon/Campbell does not explicitly disclose one (glove) configured for the left hand of a wearer and the other configured for the corresponding right hand of the wearer.  
Turner teaches a cricket glove such that one is configured for the left hand of a wearer and the other is configured for the corresponding right hand of the wearer.  (See Figures 1 and 2 of Turner, teaching a left hand cricket glove and a right hand cricket glove).
Turner is analogous art to the claimed invention in that it provides a cricket glove that is configured for a left and right hand of the glove wearer.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Ibon/Campbell, with a glove wherein one is configured for the left hand of a wearer and the other is configured for the corresponding right hand of the wearer, as taught by Turner, to provide impact protection for the glove user, which would have 
As to Claim 16, Ibon/Campbell/Turner discloses the pair of protective gloves of Claim 15, wherein: a first one of said gloves includes (d) but not (e)  (See Figure 9 of Ibon, specifically teaching a protective glove which protects the knife edge of a batter, and based upon the batter's batting orientation (right handed or left handed) the protective glove of Ibon, as modified by Campbell, can be applied to the batters preferred lead hand orientation); and a second one of said gloves includes (e) but not (d).  (See Annotated Figure 11 of Campbell, teaching a protective glove which protects the dorsal surface of the thumb).
As to Claim 17, Ibon/Campbell/Turner discloses the pair of protective gloves of Claim 16, wherein said gloves are cricket batsman gloves.  (See Page 2, Lines 12-22 of Turner, "More sophisticated equipment is needed for gloves, e.g. for cricket, where cricketers have for many years made use of bulky and largely 20 inflexible finger guards (sausage gloves). Some cricket gloves have a full pad for the back of the hand, to which fingers are attached").
Conclusion
The prior art made of record and not relied upon is considered pertinent to
Applicant's disclosure. The pertinent prior art carted relates to garments with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732